DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Newly submitted claim 23 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:
The invention of claims 1-6, 8, 10-18, and 21-22 (Invention I) are directed to a magnetic resonance imaging device and a method of providing guide information that performs aliasing correction by adjusting the field of view (FOV) of the MRI acquisition. 
The invention of claim 23 (Invention II) is directed to a magnetic resonance imaging device to perform inner-volume imaging.
Invention I requires a search in at least CPC G01R33/565 and a unique text search. Invention II would not be searched as for Invention I and would require a search in at least CPC G01R33/56509 and a unique text search.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 23 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6, 8, 10-18, and 21-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

In the interest of advancing prosecution, claim 1 is rejected as being anticipated by Liu under the interpretation that automatic performance without user input is not recited in the claim, or, in the alternative, as being obvious over Liu, Liu in further view of Sun, or Liu in further view of Elster under the interpretation that automatic performance without user input is recited in the claim, as detailed in infra rejection. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6, 8, 10-16, and 18 are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Liu et al. (U.S. Pub. No. 2018/0271399), hereinafter “Liu,” or in the alternative, as obvious over Liu in further view of Sun et al. (U.S. Pub. No. 2009/0290776), hereinafter “Sun,” or in the alternative, as obvious over Liu in further view of Elster (“No Phase Wrap” 2017), hereinafter “Elster.”


a display configured to display a first image of an object (“[t]he display displays at least a locator image and a reference image” Abstract);
a controller configured to determine a signal region of the object based on the first image of the object (“[t]he processing circuitry scans a subject to obtain three dimensional data, generates a locator image from the three dimensional data and displaying the locator image on the display, generates a reference image corresponding to the location of the region of interest” Abstract); and
a user input device configured to receive a user input of setting a region of interest (ROI) on the first image (“The input interface sets a region of interest on the locator image displayed on the display.” Abstract)
in response to the set ROI not covering the entire signal region of the object (“when a size or position of the region of interest on one of the locator image and the reference image is changed by the input interface, adjustments to correspondingly change the display magnification or position of the other one of the locator image and the reference image.” Abstract; “When the over-sampling is performed to prevent wrap artifacts, an over-sampling region (also referred to as a no-wrap region), which is set as a target range for the over-sampling, may be additionally displayed on the locator image.” [0144]), the controller (“the adjustment function 171 displays the over-sampling region for performing over-sampling to prevent wrap artifacts in a range including the region of interest set on the locator image and the peripheral region of the region of interest” [0150]-[0155]; “the fourth processing circuitry 17 includes the adjustment function 171.” [0074], Figs. 2, 5, 7) is further configured to control the display to selectively display guide information for preventing aliasing artifacts from occurring in a second image to be generated based on whether the set ROI does not cover the signal region (“when a size or position of the region of interest on one of the locator image and the reference image is changed by the input interface, adjustments to correspondingly change the display magnification or position of the other one of the locator image and the reference image.” Abstract; “When the over-sampling is performed to prevent wrap 
In the alternative, while Liu discloses the controller is further configured to control the display to selectively display guide information for preventing aliasing artifacts from occurring in a second image to be generated as detailed above, Liu may not explictly disclose the controller is further configured to respond to the set ROI not covering the entire signal region of the object without user input. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide an automatic means via the controller to determine whether the set ROI does not cover the entire signal region to replace the manual activity as disclosed in Liu to achieve the same result of initiating display of the over-sampling region to prevent artifacts. See MPEP 2144.04 III. Moreover, as stated in Sun “[b]y providing an automatic determination [of when the FOV is not large enough to prevent wrap-around artifacts], FOV selection may be fast, accurate, free from human error, and may produce more consistency than FOVs that are manually determined” [0042].
In the alternative, while Liu discloses the controller is configured to control the display to selectively display guide information for preventing aliasing artifacts from occurring in a second image to be generated as detailed above, however, Liu may not explictly disclose the controller is further configured to respond to the set ROI not covering the entire signal region of the object based on whether 
However, in the same field of endeavor, Sun teaches the controller (“A computer system includes a processor and a program storage device readable by the computer system, embodying a program of instructions executable by the processor to perform method steps for automatically determining a field of view for performing a subsequent medical imaging study.” [0028]) is further configured to respond to the set ROI not covering the entire signal region of the object based on whether the set ROI does not cover the signal region in a phase encoding direction of the ROI or a read-out direction of the ROI to prevent aliasing artifacts from occurring in the second image to be generated (“an optimal FOV may be selected such that the size of the FOV is small enough to produce a sufficiently high resolution image, and yet large enough in the phase encoding direction to prevent the occurrence of wrap-around artifacts from obstructing the region of the body that is the focus of the MR study, which may be, for example, the heart.” [0012]; “A system for automatically determining a field of view for performing a subsequent medical imaging study includes a medical imaging device for acquiring one or more two-dimensional localizer images and a three-dimensional subsequent medical imaging study, a body mask generation unit for thresholding the localizer images and identifying a largest connected component, a boundary mask obtaining unit for obtaining a boundary mask from the boundary of the generated body mask, and a field of view determining unit for fitting a rectangular bounding box to the obtained boundary mask. The determined file of view is used by the medical imaging device in performing the subsequent medical image study.” [0023]; “automatically determining a field of view (FOV) for magnetic resonance images (MR Is), and in particular, to automatically determine a FOV for cardiac MRI. FOVs so determined may minimize FOV size while preventing the occurrence of wrap-around artifacts from obstructing the region of the body that is the focus of the MR study, which may be, for example, the heart.” [0042]; “it may be determined whether there are shift artifacts present in the localizer image (Step S26). Shift artifacts are image artifacts that result from wrap-around artifacts in the preliminary images themselves. Shift artifacts may result in spatial inconsistencies of particular pixels which may be displaced in the direction of 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide an automatic means via the controller to determine whether the set ROI does not cover the entire signal region to replace the manual activity as disclosed in Liu to achieve the same result of initiating display of the over-sampling region to prevent artifacts. See MPEP 2144.04 III. Moreover, as stated in Sun “[b]y providing an automatic determination [of when the FOV is not large enough to prevent wrap-around artifacts], FOV selection may be fast, accurate, free from human error, and may produce more consistency than FOVs that are manually determined” [0042].
In the alternative, while Liu discloses the controller is further configured to control the display to selectively display guide information for preventing aliasing artifacts from occurring in a second image to be generated as detailed above, Liu may not explictly disclose the set ROI does not cover the signal region in a phase encoding direction of the ROI or a read-out direction of the ROI.
However, in the same field of endeavor, Elster teaches the set ROI does not cover the signal region in a phase encoding direction of the ROI or a read-out direction of the ROI to prevent aliasing artifacts from occurring in the second image to be generated (“Phase-oversampling involves four steps, performed automatically in scanner software when this option is selected: (1) the field-of-view is doubled in the phase-encode direction” Paragraph 5).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have applied Elster’s known technique of automatically increasing the FOV (ROI) in the phase-encoding direction using software in the MRI scanner to Liu’s known device for displaying and providing for input and adjustment of the ROI to achieve the predictable result of allowing the user through an intuitive preview to appropriately set the size of the ROI and it’s corresponding over-sampling region to prevent phase wrapping artifacts.

Regarding claim 2, Liu discloses the controller is further configured to determine a predicted image based on the signal region and the ROI, and the display is further configured to display the predicted image (“The display displays at least a locator image and a reference image. The input interface sets a region of interest on the locator image displayed on the display. The processing circuitry scans a subject to obtain three dimensional data, generates a locator image from the three dimensional data and displaying the locator image on the display, generates a reference image corresponding to the location of the region of interest and displaying the reference image on the display” Abstract).

Regarding claim 3, Liu discloses the display is further configured to display a position of a region where aliasing occurs in the signal region of the first image (“When the over-sampling is performed to prevent wrap artifacts, an over-sampling region (also referred to as a no-wrap region), which is set as a target range for the over-sampling, may be additionally displayed on the locator image.” [0144]; Figure 12 demonstrates display of the position of a leg region in the reference image (second image) where aliasing occurs in the signal region of locator image b (first image), Fig. 12, [0158]).

Regarding claim 4, Liu discloses the controller is further configured to display the guide information by displaying information about a method of increasing a length of the ROI in the phase encoding direction so that the ROI includes a signal region in the phase encoding direction (“The input interface sets a region of interest on the locator image displayed on the display… generates a reference image corresponding to the location of the region of interest and displaying the reference image on the display, and makes, when a size or position of the region of interest on one of the locator image and the reference image is changed by the input interface, adjustments to correspondingly change the display magnification or position of the other one of the locator image and the reference image.” Abstract; “when using a non-local excitation scan to image a small field of view of imaging area that is smaller than the outline of the human body, there will be wrap artifacts. It can be seen that the imaging effect is not ideal 
In the alternative, Liu may not explictly disclose the controller is further configured to increase a length of the ROI in the phase encoding direction so that the ROI includes a signal region in the phase encoding direction.
However, in the same field of endeavor, Sun teaches the controller is further configured to increase a length of the ROI in the phase encoding direction so that the ROI includes a signal region in the phase encoding direction (“an optimal FOV may be selected such that the size of the FOV is small enough to produce a sufficiently high resolution image, and yet large enough in the phase encoding direction to prevent the occurrence of wrap-around artifacts from obstructing the region of the body that is the focus of the MR study, which may be, for example, the heart.” [0012]; “A system for automatically 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Liu’s disclosure of adjusting the length of the ROI with Sun’s teaching of adjusting the length of the ROI in the phase encoding direction to achieve the predictable result of “preventing the occurrence of wrap-around artifacts from obstructing the region of the body that is the focus of the MR study, which may be, for example, the heart.” Sun, [0042].
In the alternative, Liu may not explictly disclose the controller is further configured to increase a length of the ROI in the phase encoding direction so that the ROI includes a signal region in the phase encoding direction.
However, in the same field of endeavor, Elster teaches the controller is further configured to increase a length of the ROI in the phase encoding direction so that the ROI includes a signal region in the phase encoding direction (“Phase-oversampling involves four steps, performed automatically in scanner software when this option is selected: (1) the field-of-view is doubled in the phase-encode direction” Paragraph 5).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have applied Elster’s known technique of automatically increasing the FOV 

Regarding claim 5, Liu discloses the controller is further configured to display the guide information by displaying information about a method of suppressing a magnetic resonance (MR) signal emitted from a region other than the ROI in the signal region (“When the over-sampling is performed to prevent wrap artifacts, an over-sampling region (also referred to as a no-wrap region), which is set as a target range for the over-sampling, may be additionally displayed on the locator image.” [0144]; Figure 12 demonstrates display of the position of a leg region in the reference image (second image) where aliasing occurs in the signal region of locator image b (first image), Fig. 12, [0158]).

Regarding claim 6, Liu discloses the controller is further configured to display the guide information by displaying information about a method of emitting an MR signal corresponding to an imaging sequence of the second image from the ROI of the signal region (“When the over-sampling is performed to prevent wrap artifacts, an over-sampling region (also referred to as a no-wrap region), which is set as a target range for the over-sampling, may be additionally displayed on the locator image.” [0144]; Figs. 11-12 demonstrate display of over-sampling regions).

Regarding claim 8, Liu discloses the guide information includes a plurality of icons corresponding to a plurality of methods of preventing the aliasing artifacts from occurring, and when a user input of selecting one of the plurality of icons is received, the controller is further configured to display guide information about a method corresponding to the selected icon (“The input interface 11 receives input operations of various types of commands and various types of information from an operator… For example, the input interface 11 is implemented by a trackball, a switch button, a mouse, a 

Regarding claim 10, Liu discloses the controller is further configured to determine the guide information based on coil geometry of a receiving coil, a shape of the ROI, anatomical information about the ROI, and a pulse sequence (“The gradient magnetic field power source 3 individually supplies the current to each of the three coils, included in the gradient coil 2, thereby generating a gradient magnetic field in the imaging space along each of the x axis, the y axis, and the z axis. By generating a gradient magnetic field along each of the x axis, the y axis, and the z axis as appropriate, gradient magnetic fields may be generated along a read-out direction, a phase encode direction, and a slice direction, which are perpendicular to one another. Here, the axes along the read-out direction, the phase encode direction, and the slice direction constitute a logical coordinate system that defines a slice area or a volume area, which is the target to be imaged” [0050]-[0052]; “The receiver coil 6 is an RF coil that receives an MR signal that is emitted from the subject S. Specifically, the receiver coil 6 is an RF coil that is worn by the subject S who is placed in the imaging space and receives the MR signal that is emitted from the subject S 

Regarding claim 11, Liu discloses a method of providing guide information (“the magnetic resonance imaging method includes… setting a region of interest on the locator image displayed by the display; generating a reference image corresponding to the location of the region of interest from the three dimensional data and displaying the reference image on the display” [0043]):

determining a signal region of the object based on the first image of the object (“scanning a subject to obtain three dimensional data; generating a locator image from the three dimensional data and displaying the locator image on the display; setting a region of interest on the locator image displayed by the display; generating a reference image corresponding to the location of the region of interest from the three dimensional data” [0043]); 
receiving a user input of setting a region of interest (ROI) on the first image (“setting a region of interest on the locator image displayed by the display… when a size or position of the region of interest on one of the locator image and the reference image is changed, adjustments to correspondingly change the display magnification or position of the other one of the locator image and the reference image.” [0043]; “The input interface sets a region of interest on the locator image displayed on the display.” Abstract); and
in response to the set ROI not covering the entire signal region of the object (“when a size or position of the region of interest on one of the locator image and the reference image is changed by the input interface, adjustments to correspondingly change the display magnification or position of the other one of the locator image and the reference image.” Abstract; “When the over-sampling is performed to prevent wrap artifacts, an over-sampling region (also referred to as a no-wrap region), which is set as a target range for the over-sampling, may be additionally displayed on the locator image.” [0144]), selectively displaying guide information for preventing aliasing artifacts from occurring in a second image to be generated based on whether the set ROI does not cover the signal region (“when a size or position of the region of interest on one of the locator image and the reference image is changed by the input interface, adjustments to correspondingly change the display magnification or position of the other one of the locator image and the reference image.” Abstract; “When the over-sampling is performed to prevent wrap artifacts, an over-sampling region (also referred to as a no-wrap region), which is set as a target range for the over-sampling, may be additionally displayed on the locator image.” [0144]; “the 
In the alternative, while Liu discloses a method step of responding to the set ROI not covering the entire signal region of the object, as detailed above; however, Liu may not explictly disclose to respond to the set ROI not covering the entire signal region of the object based on whether the set ROI does not cover the signal region in a phase encoding direction of the ROI or a read-out direction of the ROI.
However, in the same field of endeavor, Sun teaches to respond to the set ROI not covering the entire signal region of the object based on whether the set ROI does not cover the signal region in a phase encoding direction of the ROI or a read-out direction of the ROI to prevent aliasing artifacts from occurring in the second image to be generated (“an optimal FOV may be selected such that the size of the FOV is small enough to produce a sufficiently high resolution image, and yet large enough in the phase encoding direction to prevent the occurrence of wrap-around artifacts from obstructing the region of the body that is the focus of the MR study, which may be, for example, the heart.” [0012]; “A system for automatically determining a field of view for performing a subsequent medical imaging study includes a medical imaging device for acquiring one or more two-dimensional localizer images and a three-dimensional subsequent medical imaging study, a body mask generation unit for thresholding the localizer images and identifying a largest connected component, a boundary mask obtaining unit for obtaining a boundary mask from the boundary of the generated body mask, and a field of view 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Liu’s disclosure of a user input to determine whether the set ROI does not cover the entire signal region and displaying a corresponding extended FOV with Sun’s teaching of an automated determination of whether the set ROI does not cover the entire signal region in the phase encoding direction as Sun states “[b]y providing an automatic determination [of when the FOV is not large enough to prevent wrap-around artifacts], FOV selection may be fast, accurate, free from human error, and may produce more consistency than FOVs that are manually determined” [0042].
In the alternative, while Liu discloses a method step of responding to the set ROI not covering the entire signal region of the object, as detailed above; however, Liu may not explictly disclose to respond to the set ROI not covering the entire signal region of the object based on whether the set ROI does not cover the signal region in a phase encoding direction of the ROI or a read-out direction of the ROI.
However, in the same field of endeavor, Elster teaches to respond to the set ROI not covering the entire signal region of the object based on whether the set ROI does not cover the signal region in a phase 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have applied Elster’s known technique of automatically increasing the FOV (ROI) in the phase-encoding direction using software in the MRI scanner to Liu’s known technique for displaying and providing for input and adjustment of the ROI to achieve the predictable result of allowing the user through an intuitive preview to appropriately set the size of the ROI and it’s corresponding over-sampling region to prevent phase wrapping artifacts.

Regarding claim 12, Liu discloses determining a predicted image based on the signal region and the ROI; and displaying the predicted image (“a display for displaying at least a locator image and a reference image, and the magnetic resonance imaging method includes scanning a subject to obtain three dimensional data; generating a locator image from the three dimensional data and displaying the locator image on the display; setting a region of interest on the locator image displayed by the display; generating a reference image corresponding to the location of the region of interest from the three dimensional data and displaying the reference image on the display” [0043]).

Regarding claim 13, Liu discloses displaying a position of a region where aliasing occurs in the signal region of the first image (“When the over-sampling is performed to prevent wrap artifacts, an over-sampling region (also referred to as a no-wrap region), which is set as a target range for the over-sampling, may be additionally displayed on the locator image.” [0144]; Figure 12 demonstrates display of the position of a leg region in the reference image (second image) where aliasing occurs in the signal region of locator image b (first image), Fig. 12, [0158]).


In the alternative, Liu may not explictly disclose increasing a length of the ROI in the phase encoding direction so that the ROI includes a signal region in the encoding phase direction.
However, in the same field of endeavor, Sun teaches increasing a length of the ROI in the phase encoding direction so that the ROI includes a signal region in the encoding phase direction (“an optimal FOV may be selected such that the size of the FOV is small enough to produce a sufficiently high resolution image, and yet large enough in the phase encoding direction to prevent the occurrence of wrap-around artifacts from obstructing the region of the body that is the focus of the MR study, which may be, for example, the heart.” [0012]; A method for automatically determining a field of view for performing a subsequent medical imaging study includes acquiring one or more preliminary images. A body mask is generated by thresholding the preliminary images and identifying a largest connected component. A boundary mask is obtained from the boundary of the generated body mask. A rectangular bounding box is fit to the obtained boundary mask. The rectangular bounding box is used as a field of view for performing a subsequent medical imaging study.” [0014]; “automatically determining a field of view (FOV) for magnetic resonance images (MR Is), and in particular, to automatically determine a FOV for cardiac MRI. FOVs so determined may minimize FOV size while preventing the occurrence of wrap-around artifacts from obstructing the region of the body that is the focus of the MR study, which may be, for example, the heart.” [0042]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Liu’s disclosure of adjusting the length of the ROI with Sun’s teaching of adjusting the length of the ROI in the phase encoding direction to achieve the predictable result of “preventing the occurrence of wrap-around artifacts from obstructing the region of the body that is the focus of the MR study, which may be, for example, the heart.” Sun, [0042].
In the alternative, Liu may not explictly disclose increasing a length of the ROI in the phase encoding direction so that the ROI includes a signal region in the encoding phase direction.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have applied Elster’s known technique of automatically increasing the FOV (ROI) in the phase-encoding direction using software in the MRI scanner to Liu’s known method for displaying and providing for input and adjustment of the ROI to achieve the predictable result of allowing the user through an intuitive preview to appropriately set the size of the ROI and it’s corresponding over-sampling region to prevent phase wrapping artifacts.

Regarding claim 15, Liu discloses wherein the displaying of the guide information for preventing the aliasing artifacts from occurring in the second image comprises displaying information about a method of suppressing an MR signal emitted from a region other than the ROI in the signal region (“When the over-sampling is performed to prevent wrap artifacts, an over-sampling region (also referred to as a no-wrap region), which is set as a target range for the over-sampling, may be additionally displayed on the locator image.” [0144]; Figure 12 demonstrates display of the position of a leg region in the reference image (second image) where aliasing occurs in the signal region of locator image b (first image), Fig. 12, [0158]).

Regarding claim 16, Liu discloses wherein the displaying of the guide information for preventing the aliasing artifacts from occurring in the second image comprises displaying information about a method of emitting an MR signal corresponding to an imaging sequence of the second image from the ROI of the signal region (“When the over-sampling is performed to prevent wrap artifacts, an over-sampling region (also referred to as a no-wrap region), which is set as a target range for the over-

Regarding claim 18, Liu discloses wherein the guide information includes a plurality of icons corresponding to a plurality of methods of preventing the aliasing artifacts from occurring, and the displaying of the guide information for preventing the aliasing artifacts from occurring in the second image comprises, when a user input of selecting one of the plurality of icons is received, displaying guide information about a method corresponding to the selected icon (“The input interface 11 receives input operations of various types of commands and various types of information from an operator… For example, the input interface 11 is implemented by a trackball, a switch button, a mouse, a keyboard, a touch pad for receiving input operations through touching operations to an operation screen thereof, a touch screen in which a display screen and a touch pad are integrated, a noncontact input circuit using an optical sensor, a voice input circuit, or the like, used for setting imaging conditions and region of interest, etc.” [0061]; “over-sampling for collecting data in a wider range than the region of interest may be performed in order to prevent wrap artifacts (also referred to as aliasing). The wrap artifacts are artifacts that occur when a structure located outside the field of view appears in an image. When the over-sampling is performed to prevent wrap artifacts, an over-sampling region (also referred to as a no-wrap region), which is set as a target range for the over-sampling, may be additionally displayed on the locator image.” [0144]; Figure 12 demonstrates display of the position of a leg region in the reference image (second image) where aliasing occurs in the signal region of locator image b (first image), Fig. 12, [0158]; see also adjustment of the over-sampled region in Fig. 11 and adjustment of the ROI in Figs. 4, 9, and 10 and the corresponding display indicators, such as highlights, bounding boxes, and dashing, using inputs such as click-and-drag, scale bar, and drag-and-drop).

Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Liu, or in the alternative, as obvious over Liu in further view of Sun, or in the alternative, as obvious over Liu in further  as applied to claim 1 above, and further in view of Zhou and Gullapalli (“MR artifacts, safety, and quality control” 2006), hereinafter “Zhou.”

Regarding claim 21, Liu discloses in response to the set ROI not covering the signal region in the phase encoding direction of the ROI (“when a size or position of the region of interest on one of the locator image and the reference image is changed by the input interface, adjustments to correspondingly change the display magnification or position of the other one of the locator image and the reference image.” Abstract; “When the over-sampling is performed to prevent wrap artifacts, an over-sampling region (also referred to as a no-wrap region), which is set as a target range for the over-sampling, may be additionally displayed on the locator image.” [0144]; “By generating a gradient magnetic field along each of the x axis, the y axis, and the z axis as appropriate, gradient magnetic fields may be generated along a read-out direction, a phase encode direction, and a slice direction, which are perpendicular to one another. Here, the axes along the read-out direction, the phase encode direction, and the slice direction constitute a logical coordinate system that defines a slice area or a volume area, which is the target to be imaged.” [0052]; Figs. 11 and 12 demonstrate display of guides to increase the length of the ROI in the phase encoding direction (x-axis), Figs. 12a and 12b demonstrate a shift in the slice direction (z-axis)), the controller (“the adjustment function 171 displays the over-sampling region for performing over-sampling to prevent wrap artifacts in a range including the region of interest set on the locator image and the peripheral region of the region of interest” [0150]-[0155]; “the fourth processing circuitry 17 includes the adjustment function 171.” [0074], Figs. 2, 5, 7) is configured to control the display to display guide information for preventing aliasing artifacts from occurring in the second image to be generated (“when a size or position of the region of interest on one of the locator image and the reference image is changed by the input interface, adjustments to correspondingly change the display magnification or position of the other one of the locator image and the reference image.” Abstract; “When the over-sampling is performed to prevent wrap artifacts, an over-sampling region (also referred to as a no-wrap region), which is set as a target range for the over-sampling, may be additionally displayed on the locator image.” [0144]). 

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide an automatic means via the controller to determine whether the set ROI does not cover the entire signal region in the phase encoding direction to replace the manual activity as disclosed in Liu to achieve the same result of initiating display of the over-sampling region to prevent artifacts. See MPEP 2144.04 III. Moreover, as stated in Sun “[b]y providing an automatic determination [of when the FOV is not large enough to prevent wrap-around artifacts], FOV selection may be fast, accurate, free from human error, and may produce more consistency than FOVs that are manually determined” [0042].
In the alternative, while Liu discloses the controller is configured to control the display to selectively display guide information for preventing aliasing artifacts from occurring in a second image to be generated as detailed above; however, Liu may not explictly disclose the controller is further configured to respond to the set ROI not covering the entire signal region of the object based on whether the set ROI does not cover the signal region in a phase encoding direction of the ROI. 
However, in the same field of endeavor, Sun teaches the controller (“A computer system includes a processor and a program storage device readable by the computer system, embodying a program of instructions executable by the processor to perform method steps for automatically determining a field of view for performing a subsequent medical imaging study.” [0028]) is configured to respond to the set ROI not covering the signal region in the phase encoding direction of the ROI to prevent aliasing artifacts from occurring in the second image to be generated (“an optimal FOV may be selected such that the size of the FOV is small enough to produce a sufficiently high resolution image, and yet large enough in the phase encoding direction to prevent the occurrence of wrap-around artifacts from obstructing the region 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide an automatic means via the controller to determine whether the set ROI does not cover the entire signal region to replace the manual activity as disclosed in Liu to achieve the same result of initiating display of the over-sampling region to prevent artifacts. See MPEP 2144.04 III. Moreover, as stated in Sun “[b]y providing an automatic determination [of when the FOV is not large enough to prevent wrap-around artifacts], FOV selection may be fast, accurate, free from human error, and may produce more consistency than FOVs that are manually determined” [0042].

However, in the same field of endeavor, Elster teaches the set ROI not covering the signal region in the phase encoding direction of the ROI to prevent aliasing artifacts from occurring in the second image to be generated (“Phase-oversampling involves four steps, performed automatically in scanner software when this option is selected: (1) the field-of-view is doubled in the phase-encode direction” Paragraph 5).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have applied Elster’s known technique of automatically increasing the FOV (ROI) in the phase-encoding direction using software in the MRI scanner to Liu’s known device for displaying and providing for input and adjustment of the ROI to achieve the predictable result of allowing the user through an intuitive preview to appropriately set the size of the ROI and it’s corresponding over-sampling region to prevent phase wrapping artifacts.
	However, while Liu, Liu in further view of Sun, or Liu in further view of Elster teach the controller is configured to automatically prevent aliasing, Liu, Liu in further view of Sun, or Liu in further view of Elster may not explictly teach in response to the set ROI not covering the signal region in the read-out direction of the ROI, the controller is configured to automatically prevent aliasing by performing filtering or oversampling on the signal region in the read-out region that is not covered by the ROI, without displaying the guide information.
	However, in the same field of endeavor, Zhou teaches in response to the set ROI not covering the signal region in the read-out direction of the ROI, the controller is configured to automatically prevent aliasing by performing filtering or oversampling on the signal region in the read-out region that is not covered by the ROI, without displaying the guide information (“Aliasing is always encountered in the 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Liu’s, Liu in further view of Sun’s, or Liu in further view of Elster’s teaching of correcting aliasing artifacts in the phase encoding direction with Zhou’s teaching of automatically correcting aliasing artifacts in the readout (frequency encoding) direction using automatic oversampling to achieve the predictable result of eliminating the need to lower the imaging resolution or increasing the acquisition time by eliminating the need to extend the FOV in the read-out direction. 

	Regarding claim 22, Liu discloses in response to the set ROI not covering the signal region in the phase encoding direction of the ROI (“when a size or position of the region of interest on one of the locator image and the reference image is changed by the input interface, adjustments to correspondingly change the display magnification or position of the other one of the locator image and the reference image.” Abstract; “When the over-sampling is performed to prevent wrap artifacts, an over-sampling region (also referred to as a no-wrap region), which is set as a target range for the over-sampling, may be additionally displayed on the locator image.” [0144]; “By generating a gradient magnetic field along each of the x axis, the y axis, and the z axis as appropriate, gradient magnetic fields may be generated along a read-out direction, a phase encode direction, and a slice direction, which are perpendicular to one another. Here, the axes along the read-out direction, the phase encode direction, and the slice direction constitute a logical coordinate system that defines a slice area or a volume area, which is the target to be imaged.” [0052]; Figs. 11 and 12 demonstrate display of guides to increase the length of the ROI in the phase encoding direction (x-axis), Figs. 12a and 12b demonstrate a shift in the slice direction (z-axis)), the controller (“the adjustment function 171 displays the over-sampling region for performing over-sampling to prevent wrap artifacts in a range including the region of interest set on the locator image and the peripheral region of the region of interest” [0150]-[0155]; “the fourth processing circuitry 17 includes the 
In the alternative, while Liu discloses the controller is further configured to determine a recommended ROI to increase a length of the set ROI in the phase encoding direction and the displayed guide information includes a display of the recommended ROI as detailed above, Liu may not explictly disclose the controller is further configured to respond to the set ROI not covering the entire signal region in the phase encoding direction of the ROI without user input. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide an automatic means via the controller to determine whether the set ROI does not cover the entire signal region to replace the manual activity as disclosed in Liu to achieve the same result of initiating display of the over-sampling region to prevent artifacts. See MPEP 2144.04 III. Moreover, as stated in Sun “[b]y providing an automatic determination [of when the FOV is not large enough to prevent wrap-around artifacts], FOV selection may be fast, accurate, free from human error, and may produce more consistency than FOVs that are manually determined” [0042].
In the alternative, Liu may not explictly disclose the controller is configured to determine a recommended ROI to increase a length of the set ROI in the phase encoding direction.
However, in the same field of endeavor, Sun teaches in response to the set ROI not covering the signal region in the phase encoding direction of the ROI (“an optimal FOV may be selected such that the size of the FOV is small enough to produce a sufficiently high resolution image, and yet large enough in the phase encoding direction to prevent the occurrence of wrap-around artifacts from obstructing the region of the body that is the focus of the MR study, which may be, for example, the heart.” [0012]; “A system for automatically determining a field of view for performing a subsequent medical imaging study includes a medical imaging device for acquiring one or more two-dimensional localizer images and a three-dimensional subsequent medical imaging study, a body mask generation unit for thresholding the localizer images and identifying a largest connected component, a boundary mask obtaining unit for obtaining a boundary mask from the boundary of the generated body mask, and a field of view 

In the alternative, Liu may not explictly disclose the controller is configured to determine a recommended ROI to increase a length of the set ROI in the phase encoding direction.
However, in the same field of endeavor, Elster teaches the controller is configured to determine a recommended ROI to increase a length of the set ROI in the phase encoding direction (“Phase-oversampling involves four steps, performed automatically in scanner software when this option is selected: (1) the field-of-view is doubled in the phase-encode direction” Paragraph 5).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have applied Elster’s known technique of automatically increasing the FOV (ROI) in the phase-encoding direction using software in the MRI scanner to Liu’s known device for displaying and providing for input and adjustment of the ROI to achieve the predictable result of allowing the user through an intuitive preview to appropriately set the size of the ROI and it’s corresponding over-sampling region to prevent phase wrapping artifacts.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Elster (“MR Artifacts” and “Wrap Around Reduction”) disclose known techniques to correct or prevent phase wrap-around artifacts including changes in ROI size in the phase-encoding direction, saturation pulses, and oversampling.
.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Johnathan Maynard whose telephone number is (571)272-7977. The examiner can normally be reached 10 AM - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/J.M./Examiner, Art Unit 3793                                                                                                                                                                                                        
/CAROLYN A PEHLKE/Primary Examiner, Art Unit 3793